Opinión disidente del
Juez Asociado Señor Negrón García.
(En reconsideración)
Deferencialmente, la sentencia mayoritaria entremez-cla hoy impermisiblemente el verdadero alcance del proce-dimiento evidenciario de la ley sobre despidos discrimina-torios —Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sees. 146-151)— e identifica erróneamente la controversia y razón de decidir del foro de primera instancia. No es sobre qué prueba debe presentar un patrono para rebatir la presunción estatutaria de discrimen, sino qué prueba suficiente debe producir un obrero para activar a su favor esa presunción.
La confusión en el análisis de las normas de derecho probatorio, lleva a la Mayoría a sostener que siempre el peso inicial de la prueba corresponde al querellado. Como consecuencia, parte de la premisa equivocada de que exis-tió una presunción de discrimen, y por ende, resuelve que el patrono Hotel Caribe Hilton no la rebatió efectivamente. Se descarta así la aquilatación que de la prueba hizo en el caso de autos el juzgador primario de los hechos. Elaboremos.
I
En vanas ocasiones hemos examinado las disposiciones de la legislación antidiscrimen en el empleo, en particular su presunción. Belk v. Martínez, 146 D.P.R. 215 (1998); López Vicil v. ITT Intermedia, Inc., 142 D.P.R. 857 (1997); Rodríguez Meléndez v. Sup. Amigo, Inc., 126 D.P.R. 117 (1990); Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599 (1989); Odriozola v. S. Cosmetic Dist. Corp., 116 D.P.R. 485 (1985); Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42 (1983). El Art. 3 de la Ley Núm. 100, supra, 29 L.P.R.A. sec. 148, dispone que “[s]e presumirá [contro-vertiblemente] que *608cualquiera de los actos mencionados en las secciones pre-cedentes [discrimen por razón de edad, raza, color, sexo, origen social o nacional, o condición social, ideas políticas o religiosas] fueron cometidos en violación de las sees. 146 a 151 de este título, cuando los mismos hayan sido realiza-dos sin justa causa”. (Énfasis suplido.) 29 L.P.R.A. see. 148.(1)
Aunque las presunciones no constituyen evidencia pro-piamente, están incluidas en el cuerpo normativo probato-rio por ser “reglas de inferencia relativas a las inferencias que el juzgador puede o debe hacer de la evidencia admitida”. E.L. Chiesa, Práctica Procesal Puertorriqueña: Evidencia, San Juan, Pubs. J.T.S., 1983, Vol. I, Cap. III, pág. 39. Al respecto, la Regla 13(A) de Evidencia, 32 L.P.R.A. Ap. IV, define presunción como “una deducción de un hecho que la ley autoriza a hacer o requiere que se haga de otro hecho o grupo de hechos previamente establecidos en la acción. A ese hecho o grupo de hechos previamente establecidos, se le denomina hecho básico; al hecho dedu-cido mediante la presunción se le denomina hecho presumido”. (Énfasis suplido.)
Al analizar la presunción de discrimen por razón de edad a la luz de esta regla y nuestra jurisprudencia inter-pretativa, colegimos que por imperativo del debido proceso de ley, para que pueda activarse, el reclamante tiene que establecer previamente ciertos hechos básicos. Aunque es-cuetamente articulada, la presunción incluye todas las mo-dalidades de discrimen prohibidas. Ello hace necesario pro-bar, directa o circunstancialmente, hechos básicos mínimos adicionales al despido injustificado, susceptibles de poten-cialmente configurar la modalidad discriminatoria alegada. De lo contrario, probando únicamente que el des-pido fue injustificado, teóricamente se activaría la modali-*609dad, obligando al querellado a probar y persuadir que el despido no fue discriminatorio, aun cuando no exista esa prueba previa básica. Semejante situación adolecería del defecto constitucional de ausencia racional entre el hecho básico (despido injustificado) y el presumido (discrimen en la modalidad concernida).
A tono con estos imperativos, para activar la presunción en su modalidad de discrimen por edad, la jurisprudencia hasta ahora(2) ha resuelto que el actor tiene que establecer que: (1) está dentro del grupo protegido por el estatuto, es decir, entre las edades especificadas; (2) fue despedido sin justa causa; (3) estaba cualificado para el puesto, y (4) fue reemplazado por empleado más joven. López Vicil v. ITT Intermedia, Inc., supra. El peso de la prueba en cuanto a estos hechos básicos, corresponde a quien advendría favo-recido por la presunción, y su estándar, aquella certeza o convicción moral del juzgador en un ánimo no prevenido. Regla 10(C) de Evidencia, 32 L.P.R.A. Ap. IV; R. Emma-nueli Jiménez, Prontuario de Derecho Probatorio Puerto-rriqueño, Ira ed., República Dominicana, Ed. Corripio, 1994, pág. 127.
Como el juzgador no es una simple computadora recep-tiva de datos —tiene que aquilatar y cernir esos hechos bá-sicos— a menos que tenga la certeza o convicción moral de que el reclamante los estableció, no puede asumir la exis-tencia del hecho presumido. Si por el contrario, en concien-cia cree que lo logró, tiene que asumir su existencia. Una vez activada la presunción, la carga de producir y persua-dir se transfiere al querellado, teniendo que probar que la existencia del hecho presumido (discrimen) es menos probable que su inexistencia. Por ser una presunción de efecto fuerte, ante la duda, el juzgador tiene que dar por probado el hecho presumido. Regla 14 de Evidencia, 32 L.P.R.A. Ap. *610IV; Belk v. Martínez, supra; López Vicil v. ITT Intermedia, Inc., supra; Ibáñez v. Molinos de P.R., Inc., supra. Si bien esta vigorosidad de la presunción no plantea en nuestra jurisdicción mayores problemas constitucionales —por aplicar a casos civiles ante tribunal de derecho— “siempre queda la probabilidad de que una presunción, aún en casos civiles, viole el debido procedimiento de ley por ausencia de conexión racional entre hecho básico y hecho presumido”. (Énfasis suplido.) Chiesa, op. cit., págs. 44-45. Demás está decir que la violación sería fatalmente insuperable, si en lugar de no existir tal conexión, no se establecen los hechos básicos que, como el vital oxígeno, dan vida a la presunción.
Así, pues, desde la perspectiva del querellado, existen dos modos de evitar que surja o controvertir la presunción. Primero, durante la etapa de presentación de la prueba del querellante, atacar y controvertir la existencia de los hechos básicos y así evitar que se active la presunción. Segundo, producir evidencia que persuada al juzgador que la existen-cia del hecho presumido —discrimen— es menos probable que su inexistencia. En ambos supuestos, tiene a su dispo-sición todos los medios que provee el derecho probatorio, entre ellos, impugnar la credibilidad de los testigos o traer prueba separada (directa o circunstancial) de refutación.

II

En el caso ante nos, un profundo y meticuloso estudio de la extensa transcripción de evidencia nos convence de la corrección del tribunal de instancia al concluir que el recla-mante Alberto E. Sandoval Rivera no demostró la existen-cia de los hechos básicos; no activó la presunción de discri-men por edad. Veamos.
La mayor parte de su prueba estuvo dirigida a contra-rrestar la defensa interpuesta por el Caribe Hilton, ante la razón que tuvo para despedirlo —mala distribución y apro-*611piación de propinas— y así establecer que lo despidió injustificadamente. En cuanto al discrimen, se limitó a traer prueba directa de algunos incidentes que sugerían discrimen por edad. Sobre ella pasó juicio el juzgador, la dirimió y no le mereció credibilidad.(3) Tampoco estableció mediante certeza y convicción moral, su caso prima facie para activar la presunción: nunca presentó evidencia de que fue sustituido por empleado más joven. En su caso particular, establecer este hecho básico era de crucial im-portancia toda vez que la investigación realizada por el Hotel sobre la irregularidad en la distribución de propinas, incluyó a tres (3) empleados —entre ellos, Sandoval Rivera— y uno de ellos, mayor de sesenta (60) años, no fue des-pedido ya que no participó en la distribución incorrecta de las propinas. (4) Sandoval Rivera se limitó a decir que antes *612de ser cesanteado, “trajeron a alguien más, a otro joven . T.E., 15 de junio de 1994, pág. 23.
Aún así, la sentencia mayoritaria parte del supuesto de que Sandoval Rivera estableció los hechos básicos requeri-dos para activar la presunción de discrimen a su favor. Sostiene que como el Hotel Caribe Hilton no presentó prueba suficiente para rebatirla, el tribunal tenía que inde-fectiblemente concluir que hubo discrimen. Desatiende, re-petimos una realidad no contradicha: que el ilustrado juz-gador de hechos, quien observó y aquilató la prueba, no encontró probados los hechos básicos, por lo que la presun-ción nunca se activó, el peso de la prueba nunca se trans-firió al querellado. Si en alguna forma incidió el tribunal de instancia fue negarse a desestimar la reclamación de discrimen, basado en su interés de escuchar la prueba del demandado. Nos explicamos.
HH HH HH
La Regia 39.2(c) de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, dispone que cuando “el demandante haya terminado la *613presentación de su prueba, el demandado, sin renunciar al derecho de ofrecer prueba en el caso de que la moción sea declarada sin lugar, podrá solicitar la desestimación, fundiado] en que bajo los hechos hasta ese momento pro-bados y la ley, el demandante no tiene derecho a la conce-sión de remedio alguno”. (Enfasis suplido.) En esa etapa, el juez puede aquilatar la prueba presentada por el deman-dante y formular su apreciación de los hechos según la cre-dibilidad que le merezca. Si hay dudas, preferible que nie-gue desestimar y permita al demandado presentar su caso. Roselló Cruz v. García, 116 D.P.R. 511 (1985); Colombani v. Gob. Municipal de Bayamón, 100 D.P.R. 120 (1971); Irizarry v. A.F.F., 93 D.P.R. 416 (1966).
De los autos se desprende, que justo al momento en que Sandoval Rivera sometió su caso, el Hotel solicitó la deses-timación de la reclamación bajo la Ley Núm. 100, supra. Indicó que “[d]el registro no se desprende en modo alguno que el Sr. Sandoval haya establecido en su prueba, ya so-metida, en modo alguno que fue sustituido por una persona más joven. Ni siquiera estableció que haya sido sustituido, punto. Ante eso, Vuestro Honor, entendemos que no existe un caso ‘prima fa[ci]e’ y se debe desestimar la demanda”. T.E., 27 de diciembre de 1996, págs. 6-7.
Al negarse, el tribunal indicó que “[e]n este caso el Tribunal ... bajo la moción de ... [des]estimación, tendríamos que determinar que bajo la prueba desfilada, él no tiene derecho a ningún remedio, a ninguno. Y el Tribunal en-tiende que no”. (Énfasis suplido.) T.E., 27 de diciembre de 1996, pág. 14.

No obstante, optó por oír la prueba:

Porque mire ...ha habido casos que hasta la propia prueba .... la demandada ha presentado prueba que los ha condenado. Y yo he resuelto casos hasta con la prueba de la parte demandada. Comete un error, pasa la prueba y después le probaron el caso a la persona, mala suerte para ellos y así hay muchos casos.

Y después de diecinueve (19) años aquí, esa no es la primera vez que una parte demandada comete errores que prueba casos 
*614
al demandante. Y acuérdese que aquí puedo hacer diferencia, puedo hacer veinte mil cosas que son válidas en derecho. Porque como le dije, el discrimen, eso es prueba circunstancial, prue-ba... nadie hace las cosas abiertamente para que después le pue-dan radicar demandas y cosas. Todo es solapado, en una forma muy calladita para que no pase nada.

Así que yo ... sin lugar la desestimación y yo voy a oír la prueba. (Énfasis suplido.) T.E., 27 de diciembre de 1996, págs. 14-15.
Subsiguientemente, al aquilatar toda la prueba, reiteró su criterio original y concluyó igualmente que Sandoval Rivera no probó prima facie su caso de discrimen. Ante este trasfondo, no debió negarse a desestimar la reclama-ción de discrimen cuando se le solicitó. Mucho menos, ba-sado en la posibilidad de que, por error, el querellado pro-bara el caso de discrimen. Como hemos dicho, la carga de producir evidencia y establecer los hechos básicos corres-ponde al reclamante, no querellado, y aquí el tribunal in-dicó no tener dudas de que con la prueba desfilada por Sandoval Rivera, no tenía derecho a ese remedio.
IV
Finalmente, estamos convencidos de que el juzgador de hechos aquilató y adjudicó integralmente la prueba y la credibilidad de todos los testigos, aun cuando no se expresó detalladamente sobre toda la prueba desfilada. Los proce-sos y adjudicaciones judiciales no se dan en el vacío. Pri-mero, una lectura de la transcripción de evidencia revela la activa e incisiva actuación del juez a lo largo de todos los procedimientos; en ocasiones, incluso contra el deseo de las partes. Muestra suficiente de que escuchó, aquilató y diri-mió la prueba. Segundo, el hecho que en sus determinacio-nes de hechos, no se expresara sobre cada testimonio o pieza de evidencia, no implica que no descargó su deber de aquilatar la evidencia. Nunca hemos exigido por regla o jurisprudencia semejante exposición específica. Tercero, si algo está claro es que en su dictamen final, el respetable *615juzgador adjudicó la credibilidad que le merecieron los tes-tigos, función que por regla general debemos respetar a me-nos que haya mediado prejuicio o error manifiesto.
Actuó correctamente el Tribunal de Primera Instancia al desestimar la reclamación de discrimen por edad luego de aquilatar la prueba y determinar que Sandoval Rivera no estableció un caso prima facie que activara la presunción.
Proveeríamos no ha lugar a la reconsideración.

 El propósito fundamental de esta presunción es facilitar al obrero probar su caso de discrimen, pues por su posición desventajosa frente al patrono, usualmente depende de evidencia circunstancial para hacerlo. Ibáñez v. Molinos de P.R., Inc., 114 D.P.R. 42, 50 (1983).


 La enmienda al Art. 6(1) de la Ley Núm. 100 de 30 de junio de 1959 (29 L.P.R.A. sec. 151(1)) que extiende la protección que prohíbe el discrimen por razón de edad sin límite de edad alguno, se produjo el 8 de diciembre de 1990.


 La primera mención de discrimen durante la presentación de la prueba de Sandoval Rivera, fue en el testimonio de su hija Nora Vanessa Sandoval. Declaró que su padre dijo que el Caribe Hilton estaba haciendo cambios y buscando “sangre nueva”. Sin embargo, en el contrainterrogatorio, aceptó que ello “no qu[ería] decir que en el hotel se dijera eso ...” T.E., 13 de junio de 1994, pág. 53. El próximo incidente traído por Sandoval Rivera fue una supuesta reunión entre altos ejecutivos del Hotel, en la que celebraron una rifa y alegadamente expresaron terminar con el “clan de viejos”. T.E., 14 de junio de 1994, pág. 21. Se demostró que el esposo de la testigo que alegó presenciar dicha reunión, demandó al Hotel Caribe Hilton por ser despedido, en fecha posterior a la cesantía de Sandoval Rivera.
Durante su testimonio, Sandoval Rivera señaló que el Caribe Hilton le solicitó producir un expediente negativo a los empleados de mayor edad (T.E., 15 de junio de 1994, pág. 80) y que el contralor Mehdi Naqvi, le sugirió acogerse al plan de retiro propuesto por la hospedería. Sobre este extremo, la prueba refleja que la idea del plan de retiro para los empleados la originó la propia Unión de empleados. T.E., 16 de junio de 1994, pág. 94. Contrainterrogado, admitió que nunca presentó querella formal de discrimen contra el Hotel. T.E., 16 de junio de 1994, pág. 94. Otra ocasión en que se hace referencia al discrimen fue durante el testimonio del perito de Sandoval Rivera, el Psiquiatra Sanz Ortega. Señaló que Sandoval Rivera le manifestó que fue despedido por una cuestión de discrimen, más nunca le mencionó el problema de la distribución de propinas. T.E., 17 de junio de 1994, pág. 115.
A través de toda la presentación de la prueba —aproximadamente mil trescien-tas (1,300) páginas— éstas son las únicas instancias en que se trajo a colación el asunto del discrimen.


 Rechazamos la tesis de que meras alegaciones sirven para activar la presunción. Es requisito sine qua non probar los hechos básicos para activarla. Sig-nifica establecer, además del despido injustificado, al menos uno de los hechos bási-cos provistos por la legislación homologa federal —A.D.E.A.-—■, enumerados previamente. Una posición distinta ignora que la protección constitucional de debido proceso, no sólo exige la existencia de los hechos básicos, sino una conexión racional entre ellos y el hecho presumido (discrimen por edad). Si bien, dos (2) de los hechos *612bases del caso prima facie bajo A.D.E.A. —de que el empleado fue despedido y estaba cualificado para el puesto— están subsumidos dentro del hecho básico de que el despido fue sin justa causa —expresamente expuesto en el Art. 3 de nuestra Ley Núm. 100, supra, 29 L.P.R.A. see. 148 — , no cabe la conclusión de que el concepto justa causa incluye en la modalidad de este discrimen, el hecho básico de que el empleado fue sustituido por otro que no pertenece al grupo protegido.
A nuestro juicio, este elemento es fundamental para crear la conexión racional entre los hechos básicos y el presumido. Aunque flexible y adaptable a cada situación fáctica particular, no implica que podamos eliminarlo. En la jurisdicción federal, su trato flexible se ha limitado a buscar modalidades en lugar de eliminarla. Johnson v. Runyon, 137 F.3d 1081 (8vo Cir. 1998); Ruiz v. Posadas de San Juan Associates, 124 F.3d 243 (1er Cir. 1997); DiBiase v. Smithkline Beecham Corp., 48 F.3d 719 (3er Cir. 1995).
Reiteramos que para que nuestra presunción de discrimen por edad cumpla las exigencias del debido proceso de ley y provea conexión racional entre el hecho pre-sumido y los hechos básicos, es necesario activarla de la forma que la jurisprudencia federal ha concebido es constitucionalmente apropiada. “[E]l caso prima facie de discrimen [bajo A.D.E.A.] constituye una especie de presunción.” Ibáñez v. Molinos de P.R., Inc., supra, pág. 48. St. Mary’s Honor Center v. Hicks, 509 U.S. 502 (1993); Texas Dept. of Community Affairs v. Burdine, 450 U.S. 248 (1981). La presunción de la Ley Núm. 100, supra, como alternativa a la falta de prueba directa o circunstan-cial de discrimen, tiene que ajustarse a los parámetros constitucionales.